Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 1 of 12 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  PATRICIA DAVIES,

          Plaintiff,

  v.                                      Case #________________________

  LIBERTY LIFE ASSURANCE
  COMPANY OF BOSTON,

        Defendants.
  ________________________________/

                                  COMPLAINT

          The Plaintiff, PATRICIA DAVIES (hereafter referred to as “DAVIES”)

  sues the Defendant, LIBERTY LIFE ASSURANCE COMPANY OF BOSTON

  (hereafter referred to as “LIBERTY”), and states:

                            Jurisdiction and Venue

          1.    This is an action for relief under the Employee Retirement Income

  Security Act (ERISA), 29 U.S.C. § 1001 et. seq.

          2.    This Court has jurisdiction pursuant to ERISA § 502, 29 U.S.C. §

  1132.

          3.    LIBERTY is an insurance company licensed to transact business

  in Florida, which is or was at all relevant times engaged in business in this

  District.

          4.    DAVIES is and/or was a participant in each of the plans, funds,

  programs, or arrangements described herein, or in the alternative, was at all




                                        -1-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 2 of 12 PageID 2




  times relevant a participant in each of the plans, funds, programs, or

  arrangements described herein.

          5.    DAVIES is and/or was a former employee of Wal-Mart Stores,

  Inc..

          6.    At all relevant times, DAVIES was a participant in an employee

  benefit plan providing disability benefits sponsored by her employer, Wal-Mart

  Stores, Inc. (“the Plan”).

          7.    Wal-Mart Stores, Inc. is the Plan Sponsor.

          8.    Wal-Mart Stores, Inc. played no part in the administration of

  the plan or claims determination.

          9.    A copy of the document which was purported to be the Plan’s

  Group Policy is attached hereto and incorporated by reference as Exhibit “A.”

  DAVIES believes that the Group Policy was prepared by LIBERTY, not Wal-

  Mart Stores, Inc..

          10.   The document claimed to be the Group Policy is a group disability

  insurance policy issued and underwritten by LIBERTY (Group Policy No.

  GD/GF3-850-290765-01 – Exhibit “A”).

                       Long Term Disability Benefit Claim

          11.   DAVIES last worked on May 30, 2016 and made a claim for Short

  Term Disability benefits and paid DAVIES Short Term Disability benefits

  through November 28, 2016.




                                        -2-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 3 of 12 PageID 3




        12.    DAVIES made a claim for Long Term Disability benefits on

  January 3, 2017.

        13.    LIBERTY denied DAVIES Long Term Disability benefits on

  February 27, 2017.

        14.    DAVIES advised LIBERTY she intending to appeal this denial on

  March 7, 2017.

        15.    LIBERTY advised DAVIES that was not a true denial and

  requested additional medical records.

        16.    DAVIES submitted additional medical records on April 28, 2018.

        17.    LIBERTY denied DAVIES Long Term Disability benefits on May

  11, 2017.

        18.    DAVIES filed a timely appeal on November 3, 2017.

        19.    On December 13, 2017, LIBERTY overturned its denial and

  reinstated DAVIES’ benefits.

        20.    On March 5, 2018, LIBERTY terminated DAVIES’ benefits as of

  March 1, 2018.

        21.    On March 12, 2018, LIBERTY reinstated DAVIES’ benefits upon

  additional review.

        22.    On June 13, 2018, LIBERTY once again terminated DAVIES’

  benefits stating she does not meet the definition of disability.

        23.    On August 3, 2018, DAVIES was approved for Social Security

  Disability. The decision is attached as Exhibit “B”




                                         -3-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 4 of 12 PageID 4




         24.    DAVIES’ filed a timely appeal on September 26, 2018.

         25.    On November 21, 2018, LIBERTY upheld its denial.

         26.    LIBERTY has refused to pay the benefits sought by DAVIES and

  as ground for such refusal has alleged that Plaintiff does not meet the

  definition of disability from any occupation.

         27.    With respect to all claims made herein, DAVIES has exhausted

  all administrative/pre-suit remedies.

         28.    DAVIES is entitled to certain benefits under the Plan consisting

  of benefits for Long Term Disability since June 13, 2018 through the date of

  filing this action.

         29.    DAVIES has met the definition of total disability based upon

  restrictions and limitations as a result vision problem, hearing problems,

  inflammatory polyarthropathy, fatigue, migraines, neck pain, back pain,

  hyperglycemia,        shoulder   pain,   GERD,   hypertension,   right   hand

  pain/weakness, temporomandibular joint disorder, vitamin B12 deficiency

  anemia, and vitamin D deficiency.

         30.    DAVIES suffers from numerous side effects as a result of the

  medications she takes for her conditions.

         31.    DAVIES has not been released back to work.

       Standard of Review Base on Arkansas’ Ban on Discretionary

                                      Language

         32.    LIBERTY’s policy GD/GF3-850-290765-01 sponsored by Wal-




                                           -4-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 5 of 12 PageID 5




  Mart Stores, Inc. to provide Long Term Disability benefits has clear language

  the indicates the policy is “Governing Jurisdiction is Arkansas and subject to

  the laws of that State.”

        33.    Arkansas Rule 101 §4, bans the use of discretionary clauses in

  disability income policies as follows:

               Section 4 Discretionary Clauses Prohibited
               No policy, contract, certificate or agreement offered
               or issued in this State providing for disability income
               protection coverage may contain a provision
               purporting to reserve discretion to the insurer to
               interpret the terms of the contract, or to provide
               standards of interpretation or review that are
               inconsistent with the laws of this State.

        34.    Based on the plain and unambiguous language of the policy and

  the laws of Arkansas, de novo review applies.

         Standard of Review Based on Lack of Delegation of Discretion

        35.    Even if the Arkansas discretionary ban did not apply to this

  matter, the standard of review for this matter is de novo.

        36.    The group policy was drafted in its entirety by LIBERTY.

        37.    The group policy is a contract of adhesion.

        38.    The group policy was issued to Wal-Mart Stores, Inc. by

  LIBERTY.

        39.    LIBERTY and the plan sponsor, Wal-Mart Stores, Inc., also use

  the group insurance policy as the Plan document.

        40.    No plan documents exists other than the group insurance policy.

        41.    No originating plan document exists which instituted the Plan.



                                           -5-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 6 of 12 PageID 6




        42.      No originating plan document or other document exists in which

  Wal-Mart Stores, Inc. reserved any discretionary authority to itself in relation

  to the Plan.

        43.      At no time did Wal-Mart Stores, Inc. discuss or correspond with

  LIBERTY about the existence, meaning, or significance of delegating

  discretionary authority from Wal-Mart Stores, Inc. to LIBERTY before

  purchasing the group insurance policy to fund its disability plan.

        44.      At no time did Wal-Mart Stores, Inc. retain discretionary

  authority over any feature of the Plan, and it did not retain the authority to

  delegate any discretionary authority to LIBERTY for any purpose.

        45.      At the inception of its Plan, Wal-Mart Stores, Inc. did not retain

  the authority to delegate discretionary authority of any type to any insurance

  company from which either were going to purchase or purchased an insurance

  policy to fund the Plan.

        46.      At the time it purchased the group disability insurance policy

  from LIBERTY, Wal-Mart Stores, Inc. did not have any discretionary authority

  which it could delegate to another entity or person (including an insurance

  company).

        47.      The group disability insurance policy was drafted entirely by

  LIBERTY.

        48.      No document prepared by Wal-Mart Stores, Inc. outlines

  procedures for delegating discretionary authority.




                                         -6-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 7 of 12 PageID 7




         49.    No document prepared by Wal-Mart Stores, Inc. delegates any

  discretionary authority to LIBERTY.

         50.    LIBERTY was not delegated discretionary authority such that its

  claim decision is entitled to a discretionary or arbitrary and capricious

  standard of review, because or one or more of the following:

                a.     No plan sponsor or administrator ever had the authority to

  delegate discretion to LIBERTY following the inception of its disability plan

  and/or no procedure was established to delegate discretion from Wal-Mart

  Stores, Inc. to LIBERTY;

                b.     Discretionary authority is a material concept that

  LIBERTY never addressed or discussed with any plan sponsor or

  administrator;

                c.     The group insurance policy is a contract of adhesion

  drafted entirely by the funding source company which cannot inject discretion

  into the plan for the first time;

                d.     If Wal-Mart Stores, Inc. had power to delegate discretion,

  it never properly delegated discretionary authority over claims decisions to

  LIBERTY.

         51.    De novo review applies to this action.

         52.    LIBERTY is the Plan’s claims fiduciary, deciding all aspects of

  claims under the insurance policy.




                                        -7-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 8 of 12 PageID 8




        53.      ERISA imposes “higher-than-marketplace quality standards on

  insurers.” Metropolitan Life Ins. Co. v. Glenn, 128 S.Ct. 2343, 2350 (2008)

        54.      To the extent this Court determines that this action is subject to

  arbitrary and capricious review, LIBERTY, in its capacity as the plan’s claim

  fiduciary, acted arbitrarily and capriciously by engaging in one or more of the

  following actions which failed to meet the standards imposed on ERISA

  fiduciaries and deprived DAVIES of the full and fair review required by 29

  U.S.C. §1133:

              a. Failing to consider all of DAVIES’ evidence;

              b. Cherry-picking information from documents that it used to
                 support a decision uphold its termination of benefits, while
                 ignoring or failing to consider evidence that supported reversing
                 the termination decision;

              c. Accepting the unsupported conclusions of a reviewing physician
                 it hired to provide to provide an allegedly independent opinion;

              d. Failing to properly consider the restrictions and limitations
                 outlined by DAVIES’ physicians;

              e. Failing to properly analyze the impact of pain on DAVIES’ ability
                 to work;

              f. Failing to consider the impact of difficulty concentrating and
                 maintaining attention on DAVIES’ ability to work;

              g. Failing to consider the award of Social Security benefits;

              h. Failure to explain why it rejected the findings of the Social
                 Security Administration who has a more ridged definition of
                 disability than LIBERTY;

              i. Failure to consider two Functional Capacity Evaluations DAVIES
                 underwent;




                                          -8-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 9 of 12 PageID 9




              j. Failing to properly evaluate the evidence in total, including but
                 not limited to, failing to fully consider all relevant evidence;

              k. Relying upon the opinion of a vocational evaluator which did not
                 consider all of the evidence;

              l. Relying upon the opinion of a vocational evaluator that indicated
                 DAVIES could perform sedentary work when the FCE provided
                 limitations that excluded sedentary work;

              m. Failing explain why it rejected the opinions of the treating

                 physicians.

        55.      Any claims paid under the group insurance policy, are paid by

  LIBERTY entirely from LIBERTY’s assets.

        56.      No Wal-Mart Stores, Inc. assets are used to pay claims under the

  group policy funding the Long Term Disability plan.

        57.      To the extent that this court determines that de novo review does

  not apply to this action, LIBERTY pays claims from its own general assets as

  the claims decision maker and funder of the group insurance policy and

  LIBERTY operates under a conflict of interest. In such case, LIBERTY’s

  conflict of interest must be considered as a factor in whether LIBERTY acted

  arbitrarily and capriciously, including but not limited the way in which

  LIBERTY allowed its conflict of interest to cause it to engage in some or all of

  the biased claims handling procedures described above to deprive DAVIES of

  a full and fair review as required by law.

                                 Benefits at Issue

        58.      LIBERTY paid DAVIES’ benefits until March 2, 2018 at a rate




                                         -9-
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 10 of 12 PageID 10




   of $2,009.65 per month.

         59.      DAVIES’ Social Security Benefits were recently approved,

   providing an offset of $1,161.00 per month.

         60.      There are 6 months of past due monthly benefit payments owed

   through the date of filing this action; and at the rate of $848.65 per month,

   LIBERTY has deprived DAVIES of the aggregate sum of $5,714.24.

         61.      Plaintiff is entitled to benefits herein because:

               a. The benefits are permitted under the Plan.

               b. Plaintiff has satisfied all conditions to be eligible to receive the

                  benefits.

               c. Plaintiff has not waived or relinquished entitlement to the

                  benefit.

         62.      Each monthly benefit payment owed since June 13, 2018, is a

   liquidated sum, and became liquidated on the date the payment was due and

   payable. Plaintiff seeks prejudgment interest on each such payment.

         63.      Pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g), “DAVIES is

   entitled to an award of reasonable attorney fees and costs incurred in an action

   brought under ERISA. Plaintiff has been required to obtain the undersigned

   attorney to represent her in this matter and has agreed to a reasonable

   attorney fee as compensation to him for his services.




                                           - 10 -
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 11 of 12 PageID 11




           WHEREFORE, the Plaintiff, DAVIES, asks this Court to enter

   judgment against the Defendant, LIBERTY, a foreign corporation, finding

   that:

      a. The Plaintiff is entitled to Long Term Disability benefits from June 13,

           2018, through the filing of this lawsuit; and

      b. The Plaintiff must be awarded benefits in the amount not paid to the

           Plaintiff from June 13, 2018, to the date of filing this lawsuit—a total of

           $5,714.24—together with prejudgment interest at the legal rate on each

           monthly payment from the date it became due until the date it is paid;

           and

      c. The Plaintiff must be awarded reasonable attorney fees and costs

           incurred in this action; and

      d. For such other and further relief as this Court deems just and proper,

           including but not limited to:

              1. a declaration that Plaintiff’s same claim for benefits continues
                 after the last date of benefits awarded by the Court, without need
                 to file a new application for benefits, and

              2. remanding Plaintiff’s claim to the Plan Administrator for further
                 action to address continuing benefits after the final date of
                 benefits awarded by this Court, and

              3. ordering Defendant to advise Plaintiff’s former employer or any
                 other necessary entity that benefits in this action were properly
                 paid through the date of this Court’s Order awarding benefits for
                 purposes of coordinating or reinstating any ancillary benefits
                 which should properly be paid or for which coverage should be
                 awarded as a result of Plaintiff’s receipt of disability benefits
                 under the Plan.




                                           - 11 -
Case 8:19-cv-00028-MSS-AAS Document 1 Filed 01/04/19 Page 12 of 12 PageID 12




   DATED this 4th day of January 2019

                                       ________/s/ William C. Demas_______
                                       WILLIAM C. DEMAS, ESQUIRE
                                       Florida Bar # 0142920
                                       JOHN V. TUCKER, ESQUIRE
                                       Florida Bar # 0899917
                                       TUCKER & LUDIN, P.A.
                                       5235 16th St. North
                                       St. Petersburg, FL 33703
                                       Tel.: (727) 572-5000
                                       Fax: (727) 571-1415
                                       demas@tuckerludin.com
                                       tucker@tuckerludin.com
                                       Attorneys and Trial Counsel for Plaintiff




                                    - 12 -
